NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-55559

                Plaintiff-Appellee,             D.C. No. 2:15-cv-00259-GW-E

                v.
                                                MEMORANDUM*
HABIBOLLAH ELAHINEJAD,

                Claimant-Appellant,

 and

VARIOUS RESTAURANT FURNITURE
AND GOODS OF IRANIAN ORIGIN,

                Defendant.

                     Appeal from the United States District Court
                        for the Central District of California
                      George H. Wu, District Judge, Presiding

                              Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

       Habibollah Elahinejad appeals pro se from the district court’s summary


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in a civil forfeiture action under 21 U.S.C. §§ 1595a(c)(1)(A) and

1595a(c)(2)(B) for goods seized from a shipment from Dubai, United Arab

Emirates. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

United States v. $133, 420.00 in U.S. Currency, 672 F.3d 629, 637 (9th Cir. 2012).

We affirm.

      The district court properly granted summary judgment because Elahinejad

failed to raise a genuine dispute of material fact as to whether he had a colorable

interest in the property. See id. at 638 (“[I]n a civil forfeiture action, a claimant’s

bare assertion of an ownership or possessory interest, in the absence of some other

evidence, is not enough to survive a motion for summary judgment.”).

      We reject as unsupported by the record Elahinejad’s contention that the

district court did not consider his evidence submitted in opposition to summary

judgment.

      Because we affirm summary judgment, we do not reach Elahinejad’s other

contentions on appeal. See United States v. $15,500 in U.S. Currency, 558 F.2d
1359, 1361 (9th Cir. 1977) (when a claimant fails to establish the threshold

requirement of standing, the claimant’s challenges to the merits of the forfeiture

action cannot be reached).

      AFFIRMED.




                                            2                                     16-55559